DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:
Regarding claim 1, “a uncompressed region” in line 9 should be changed to “an uncompressed region” in order to correct a grammatical informality. Claims 5-9 are objected to by virtue of their dependency. 
Regarding claims 2-3, the term “breast thickness t” should be changed to “breast thickness” in order to correct a grammatical informality. Claim 4 is objected to by virtue of its dependency. 
Regarding claim 10, “a uncompressed region” in line 9 should be changed to “an uncompressed region” in order to correct a grammatical informality. Claims 14-17 are objected to by virtue of its dependency. 
Regarding claims 11-12, the term “breast thickness t” should be changed to “breast thickness” in order to correct a grammatical informality. Claim 13 is objected to by virtue of its dependency.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2015/0150528; notated as Kim ‘528) in view of Kim (U.S. 2015/0245806; notated as Kim ‘806).
Regarding claim 1:
Kim ‘528 discloses a mammography method comprising: 
a preliminary imaging step of performing imaging (Fig. 7, s710) on a breast by emitting radiation ([0108], pre-shot imaging of human breast) in accordance with a first imaging condition ([0109], pre-shot imaging);
 a second imaging condition determination step (Fig. 7, s730) of determining a second imaging condition in accordance with a first image acquired in the preliminary imaging step ([0124]-[0125], imaging condition determined based on pre-shot image); and 
a main imaging step of performing imaging (Fig. 7, s740) on the breast by emitting the radiation on the basis of the second imaging condition ([0123]-[0125], main shot image acquired based on image condition).
However, Kim ‘528 fails to disclose wherein a uncompressed region in which the breast is not compressed by a compressing unit is excluded when determining the second imaging condition.
Kim ‘806 teaches wherein a uncompressed region in which the breast is not compressed by a compressing unit ([0064], touch sensor senses the region of the sensor that contacts the breast and does not sense breast area that fails to contact) is excluded when determining the second imaging condition ([0112]-0113], collimator settings are based on an object region that touches the touch sensor).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 with the condition determination taught by Kim ‘806 in order to increase patient comfort by reducing patient pain from compression (Kim ‘806; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1, wherein in the second imaging condition determination step, the uncompressed region is determined in consideration of a change in pixel value in the first image (Kim ‘528; [0092], regions based on brightness changes).
Regarding claim 7:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1, wherein the uncompressed region is determined by using a sensing value of a pressure sensor unit provided on an upper surface of a detection unit (Kim ‘806; [0060], detection unit has the touch sensor) or a tray for supporting the breast or a lower surface of the compressing unit for compressing the breast.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 with the condition determination taught by Kim ‘806 in order to increase patient comfort by reducing patient pain from compression (Kim ‘806; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1, wherein the second imaging condition determination step (Kim ‘528; Fig. 7, s730, condition based on area other than interference target region) further comprises a step of excluding a pectoralis region or an implant region from the first image (Kim ‘528; [0083]-[0084], interference region includes tissue that is not of interest which include pectoral muscle an and foreign material).
Regarding claim 9:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1, wherein the second imaging condition determination step further comprises a step of setting a mammary gland region (Kim ‘528; [0102], mammary tissue) to a region of interest in the first image (Kim ‘528; [0095] and [0104], tissues of interest), and determining the second imaging condition in consideration of the mammary gland region and the breast thickness t (Kim ‘528; Fig. 7, s730, imaging condition based on area of interest; [0082] and [0095], imaging condition based on thickness and area of interest which include mammary tissue).
Regarding claim 10:
Kim ‘528 discloses a mammography apparatus comprising:
 an irradiation unit (Fig. 1, 110) configured to emit radiation to a breast ([0030], source irradiates breast) in accordance with a first imaging condition (Fig. 7, s710, pre-shot imaging) or a second imaging condition (Fig. 7, s730 and s740, main shot imaging condition); 
a compressing unit (Fig. 1, 130) configured to compress the breast; 
a detection unit (Fig. 1, 121) configured to detect the radiation emitted to the breast ([0030], detector detects radiation); and
 a control unit (Fig. 4, 140) configured to determine the second imaging condition on the basis of a first image of the breast ([0124]-[0125], imaging condition determined based on pre-shot image) acquired in accordance with the first imaging condition ([0124]-[0125], imaging condition determined based on pre-shot image), and control the irradiation unit and the detection unit (Fig. 4, 140 controls source 110 and detector 120; [0077], control unit controls overall operations of the generation of the image). 
However, Kim ‘528 fails to disclose wherein the control unit excludes a uncompressed region in which the breast is not compressed, when determining the second imaging condition.
Kim ‘806 teaches wherein the control unit (Fig. 1, 140) excludes a uncompressed region in which the breast is not compressed ([0064], touch sensor senses the region of the sensor that contacts the breast and does not sense breast area that fails to contact), when determining the second imaging condition ([0112]-0113], collimator settings are based on an object region that touches the touch sensor).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 with the condition determination taught by Kim ‘806 in order to increase patient comfort by reducing patient pain from compression (Kim ‘806; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography apparatus of claim 10, wherein the control unit determines the uncompressed region in consideration of a change in pixel value in the first image (Kim ‘528; [0092], regions based on brightness changes).
Regarding claim 16:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography apparatus of claim 10, wherein the breast is supported on an upper surface of the detection unit (Kim ‘528; [0031], detector assembly supports breast) or a tray, a pressure sensor unit is provided on the upper surface of the detection unit (Kim ‘806; [0060], detection unit has the touch sensor) or the tray or a lower surface of the compressing unit, and the control unit determines the uncompressed region by using a sensing value of the pressure sensor unit (Kim ‘806; [0064], touch sensor senses the region of the sensor that contacts the breast and does not sense breast area that fails to contact).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 with the condition determination taught by Kim ‘806 in order to increase patient comfort by reducing patient pain from compression (Kim ‘806; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography apparatus of claim 10, wherein the control unit sets a region of interest based on a mammary gland region (Kim ‘528; [0102], mammary tissue analyzed) by excluding a pectoralis region or an implant region from the first image (Kim ‘528; [0084], tissues not of interest not included which include pectoral and foreign materials).
Claims 2-4, 6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2015/0150528; notated as Kim ‘528) in view of Kim (U.S. 2015/0245806; notated as Kim ‘806) as applied to claims 1 and 10 above, and further in view of Koike (U.S. 2019/0090833).
Regarding claim 2:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1, the second imaging condition determination step (Kim ‘528; Fig. 7, s730).
However, the combination of Kim ‘528 and Kim ‘806 fails to disclose the uncompressed region is determined on the basis of a breast thickness t by which the breast is compressed by the compressing unit.
Koike teaches wherein in the second imaging condition determination step ([0087], imaging condition based on identification results), the uncompressed region is determined on the basis of a breast thickness t by which the breast is compressed by the compressing unit (Fig. 7, uncompressed region R0 is determined based on thickness h).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Kim ‘528, Kim ‘806, and Koike discloses the mammography method of claim 2, wherein a length of the uncompressed region from a tip of the breast (Koike; Fig. 7, region R0 has length of h/2) is smaller than the breast thickness t (Koike; Fig. 7, region R0 is half of thickness h).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Kim ‘528, Kim ‘806, and Koike discloses the mammography method of claim 2, wherein the uncompressed region is determined by modeling a front shape of the breast (Koike; Fig. 8, shape modeled; [0062]-[0063]) as any one of a hemispheric shape, an elliptical shape, and a parabolic shape (Koike; Fig. 8, parabolic shape).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography method of claim 1.
However, the combination of Kim ‘528 and Kim ‘806 fails to disclose wherein in the second imaging condition determination step, the uncompressed region is determined by semantic segmentation on the first image.
Koike teaches the uncompressed region is determined by semantic segmentation on the first image (Fig. 9, uncompressed region located between TLO and SLO is segmented based on pixel value; [0064]-[0067], pixel values).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography method of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography apparatus of claim 10.
However, the combination of Kim ‘528 and Kim ‘806 fails to disclose wherein the control unit determines the uncompressed region on the basis of a breast thickness t by which the breast is compressed by the compressing unit.
Koike teaches wherein the control unit (Fig. 3, 2) determines the uncompressed region on the basis of a breast thickness t by which the breast is compressed by the compressing unit (Fig. 7, uncompressed region R0 is determined based on thickness h).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Kim ‘528, Kim ‘806, and Koike discloses the mammography apparatus of claim 11, wherein the control unit sets the uncompressed region to a distance from a tip of the breast (Koike; Fig. 7, region R0 has length of h/2), and the distance is smaller than the breast thickness t (Koike; Fig. 7, region R0 is half of thickness h).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Kim ‘528, Kim ‘806, and Koike discloses the mammography apparatus of claim 11, wherein the control unit determines the uncompressed region by modeling a front shape of the breast (Koike; Fig. 8, shape modeled; [0062]-[0063]) as any one of a hemispheric shape, an elliptical shape, and a parabolic shape (Koike; Fig. 8, parabolic shape).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Kim ‘528 and Kim ‘806 discloses the mammography apparatus of claim 10.
However, the combination of Kim ‘528 and Kim ‘806 fails to disclose wherein the control unit determines the uncompressed region by semantic segmentation on the first image.
Koike teaches wherein the control unit (Fig. 3, 2) determines the uncompressed region by semantic segmentation on the first image (Fig. 9, uncompressed region located between TLO and SLO is segmented based on pixel value; [0064]-[0067], pixel values).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the mammography system of Kim ‘528 and Kim ‘806 with the uncompressed region determination taught by Koike in order to improve tissue identification to reduce radiation exposure (Koike; [0086]-[0087]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884